
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 25
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Mr. Menendez (for
			 himself and Ms. Stabenow) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on
			 Finance
		
		CONCURRENT RESOLUTION
		Recognizing the value and benefits that
		  community health centers provide as health care homes for over 18,000,000
		  individuals, and the importance of enabling health centers and other safety net
		  providers to continue to offer accessible, affordable, and continuous care to
		  their current patients and to every American who lacks access to preventive and
		  primary care services.
	
	
		Whereas a strong system of health care safety net
			 providers is vital to ensuring that any health care system address access,
			 cost, and quality challenges while providing care for the most vulnerable
			 individuals and communities;
		Whereas community health centers currently form the
			 backbone of the health care safety net for the United States, caring for more
			 than 1 out of every 5 uninsured low-income Americans and providing almost 1 out
			 of every 5 office visits under Medicaid and the Children’s Health Insurance
			 Program;
		Whereas more than 60,000,000 individuals in the United
			 States are medically disenfranchised, lacking access to primary care services
			 like those provided by health centers and other safety net providers,
			 regardless of insurance coverage;
		Whereas health centers effectively remove barriers to care
			 by providing cost-effective, high-quality, and comprehensive preventive and
			 primary health care, as well as effective care management for individuals with
			 chronic conditions;
		Whereas health centers have compiled a well-documented
			 record of reducing health disparities and improving patient health outcomes,
			 lowering the overall cost of care for their patients by 41 percent as compared
			 to individuals who receive care elsewhere, and generating $18,000,000,000 in
			 savings each year for the health care system;
		Whereas an expansion of the highly effective Health
			 Centers Program to provide a health care home for all 60,000,000 medically
			 disenfranchised Americans would increase the overall savings that health
			 centers generate for the health care system to up to $80,000,000,000 each
			 year;
		Whereas Congress has recognized the value of the care that
			 health centers provide to those enrolled in Medicaid and the Children’s Health
			 Insurance Program by making their services a guaranteed benefit and
			 establishing a mechanism to appropriately reimburse health centers for the
			 quality care that they provide;
		Whereas private insurance often does not appropriately
			 reimburse safety net providers like health centers for the full spectrum of
			 care they provide, forcing health centers to subsidize under-payments for their
			 privately insured patients by diverting funds intended to support care for
			 those in need; and
		Whereas millions of Americans in underserved communities
			 are in need of a health care home like those provided by health centers, which
			 serve as a proven model of health care delivery that assures high-quality and
			 cost-effective health care in every State of the Nation: Now, therefore, be
			 it
		
	
		That—
			(1)all individuals
			 should have the choice of a community health center as their health care home
			 and every health center should be appropriately reimbursed for the high-value
			 preventive and primary care they provide;
			(2)health care
			 reform should include measures to expand community health centers in order to
			 reach more individuals who need a health care home;
			(3)the current
			 payment mechanisms for federally qualified health centers through Medicaid and
			 the Children’s Health Insurance Program are essential to ensuring access to
			 affordable and high-quality preventive and primary care services for
			 beneficiaries of such programs;
			(4)any expansion of
			 private insurance must include mechanisms to ensure the full participation of,
			 and appropriate reimbursement to, federally qualified health centers and other
			 safety net providers in order to ensure adequate access to care for those
			 individuals who are medically underserved or disenfranchised; and
			(5)ensuring access
			 to all safety net providers, including federally qualified health centers, will
			 be vital to ensuring that health care reform is successful in expanding access,
			 improving quality, and reducing cost.
			
